DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 04/19/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.   Claims 1,3-8,13,15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 2008/0155373 hereinafter referred to as Friedman) in view of Connolly et al. (US 2008/0285443 hereinafter referred to as Connolly). 

Regarding claim 1, 
Friedman teaches:
“………….., the …. comprising:” (Friedman [0023] [0040] [0043], A communication link comprising a transmitter and a receiver for a communication. The transmitter performing plurality of tasks including receiving data, encapsulating and encoding. The receiver also performing receiving, converting and filtering).
“a receiver, which is configured to receive a signal over a link and to process the received signal; and” (Friedman [0043] Fig. 1, a receive (RX) modem receive and process a signal transmitted by the transmitter. The RX FE also receive and process signal. Both Rx modem and Rx FE are located on receiver side of the communication link).  
“a link Quality Estimation Circuit (LQEC), which is configured to predict a link quality measure indicative of communication quality over the link in the future, by analyzing at least one or more settings of circuitry of the receiver, and” (Friedman [0072] [0044], a controller predicating anticipated future performance of a link based on currently used ACM setting. For example, the predicating may indicate the bit error rate (BER) or mean square error (MSE) at receiver anticipated to drop.  The ACM setting is located in the receiver side and transmitter side of the communication link).
“to initiate a responsive action depending on the predicted link quality measure” (Friedman [0074], the controller further initiates ACM setting change based on the performance prediction). 
Friedman does not exilically teach: 
“An Integrated Circuit (IC) for use in a network device …..” 
Connolly teaches:
“An Integrated Circuit (IC) for use in a network device …..” (Connolly [0013] [0014], teaches high-speed link configuration architecture including such as SerDes-based link and PCI express link. The SerDeS architecture includes transmitter side (TX) side and RX side).  SerDes (Serializer/Deserializer) is an integrated circuit (IC or Chip)). (See https://www.techtarget.com/searchstorage/definition/SerDes ). 
Both Friedman and Connolly teaches link performance determination process. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Friedman to include Serializer/Deserializer (SerDeS) architecture implementation to monitor link performances as disclosed by Connolly, such inclusion allows to independently monitor each channel within the high-speed SerDes architecture, and to modify the channel’s setting if modification is necessary (Connolly [0006]).

Regarding claim 13, 
Friedman teaches: 
“A method for use….., the method comprising: using a receiver, receiving a signal over a link and processing the received signal;” (Friedman [0043] Fig. 1, a receive (RX) modem receive and process a signal transmitted by the transmitter. The RX FE also receive and process signal. Both Rx modem and Rx FE are located on receiver side of the communication link).  
“predicting a link quality measure indicative of 15communication quality over the link in the future, by analyzing at least one or more settings or circuitry of the receiver; and” (Friedman [0072] [0044], a controller predicating anticipated future performance of a link based on currently used ACM setting. For example, the predicating may indicate the bet error rate (BER) or mean square error (MSE) at receiver anticipated to drop.  The ACM setting is located in the receiver side and transmitter side of the communication link).
“initiating a responsive action depending on the predicted link quality measure” (Friedman [0074]   the controller further initiates ACM setting change based on the performance prediction). 
Friedman does not exilically teach: 
“…in a network device..”
Connolly teaches:
“…in a network device …..” (Connolly [0013] [0014], teaches high-speed link configuration architecture including such as SerDes-based link and PCI express link. The SerDeS architecture includes transmitter side (TX) side and RX side).  SerDes (Serializer/Deserializer) is an integrated circuit (IC or Chip)) (See https://www.techtarget.com/searchstorage/definition/SerDes ). 
Both Friedman and Connolly teaches link performance determination process. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Friedman to include Serializer/Deserializer (SerDeS) architecture implementation to monitor link performances as disclosed by Connolly, such inclusion allows to independently monitor each channel within the high-speed SerDes architecture, and to modify the channel’s setting if modification is necessary (Connolly [0006]).

Regarding claims 3, and 15, the combination of Friedman and Connolly teaches all the limitations of claims 1 and 13. 
Friedman teaches:
“wherein, by analyzing the settings of the circuitry of the receiver over time, the LQEC is configured to predict a future value or trend of the link quality measure, and” (Friedman [0072] [0035] [0044], the controller predicating bit error rate (BER) of the link to drop to unacceptable level or the mean square error (MSE) is expected to deteriorate beyond a predetermined threshold, if the current ACM setting is used. The predicating is based on performance metrics observed at multiple time instances. The ACM setting is located in the receiver side and transmitter side of the communication link). 
“to initiate the responsive action depending on the predicted future value or trend.
(Friedman [0074], initiating ACM setting change based on the performance prediction performed by the controller). 

Regarding claims 4, and 16, the combination of Friedman and Connolly teaches all the limitations of claims 3 and 15.
Friedman teaches:
“wherein the LQEC is configured to initiate the responsive action in response to determining that the link quality measure is predicted to drop below a quality threshold”
(Friedman [0074] [0072], initiating ACM setting change based on the performance prediction performed by the controller. The controller predicating bit error rate (BER) of the link to drop to unacceptable level or the mean square error (MSE) is expected to deteriorate beyond a predetermined threshold). 

Regarding claims 5 and 17, the combination of Friedman and Connolly teaches all the limitations of claims 1 and 13.
Friedman teaches:
“wherein the LQEC is configured to predict the link quality measure by Jointly analyzing (i) the one of more settings of the circuitry of the receiver, and (ii) one or more parameters of the received signal.” (Friedman [0067], the desired ACM setting and monitored link performance considered together to predict the future performance of the link. The performance metric is determined based on the received signal). 

Regarding claims 7, and 19, the combination of Friedman and Connolly teaches all the limitations of claims 1 and 13.
Friedman teaches:
“wherein the LQEC is configured to initiate the responsive action by initiating a decrease of a data rate of the signal.” (Friedman [0075] [0048], teaches when ACM setting is required, selecting ACM setting associated with data rate in order to improve the link robustness. The robustness of the link improved when transmitted reduced data rate is elected based on signal constellation). 

Regarding claims 8 and 20, the combination of Friedman and Connolly teaches all the limitations of claims 1 and 13. 
Friedman teaches:
“wherein the LQEC is configured to initiate the responsive action by initiating 10a change in an encoding scheme used for encoding the signal” (Friedman [0075] [0011], teaches selecting ACM setting to improve link quality. Further teaches transmitting data based on encoding and modulating data according to adaptive coding and modulation (ACM) setting selected from plurality of ACM settings. Thus, the encoding and modulation is depending on the selected ACM setting, the encoding of the data will be changed as different ACM selected). 

5.	 Claims 2,6,14 and 18. are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 2008/0155373 hereinafter referred to as Friedman), in view of Connolly et al. (2008/0285443 hereinafter referred to as Connolly), and further in view of Yadav et al. (US 2019/0044824 hereinafter referred to as Yadav). 

Regarding claims 2 and 14, the combination of Friedman and Connolly teaches all the limitations of claims 1 and 13.
Friedman does not teach:
“wherein the LOEC is configured to initiate the responsive action by initiating a diversion of subsequent communication, at least partially, from the link to another link.”
Yadav teaches:
“wherein the LOEC is configured to initiate the responsive action by initiating a diversion of subsequent communication, at least partially, from the link to another link.” (Yadav [0077], teaches when a link quality is marginal or low, avoid traffic flow via the link, and redirecting traffic to additional assigned link to support the flow. Paragraph [0075] also teaches similar traffic redirecting feature).  
Friedman, Connolly and Yadav teaches link performance determination process. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Friedman and Connolly to include traffic redirecting when the link quality is low as disclosed by Yadav, such inclusion prevent traffic loss and link failure when the link quality is marginal or low (Yadav [0074]). 

Regarding claims 6 and 18, the combination of Friedman and Connolly teaches all the limitations of claims 1 and 13.
Friedman does not teach:
“wherein the LQEC is configured to predict the link quality measure by operating a pre-trained Machine Learning (ML) model on at least the one or more settings of the circuitry of the receiver.”
Yadav teaches;
“wherein the LQEC is configured to predict the link quality measure by operating a pre-trained Machine Learning (ML) model on at least the one or more settings of the circuitry of the receiver.” (Yadav [0012] [0011] [0016], teaches a network device using trained machine learning model to predict link quality prior to link failure occurs. The ML is trained based on link quality information of a link that supports traffic flow. The link can be SerDes link (i.e., there is transmitter and receiver) for transmitting high amount of traffic. The link quality information may include forward error correction value (FEC), signal-to-noise (SNR) ratio etc.). 
 Friedman, Connolly and Yadav teaches link performance determination process. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Friedman and Connolly to include machine learning model to predict link performance as disclosed by Yadav, such inclusion is improve link classification accuracy and link quality by appropriately classifying the link and by performing one or more actions associated with the link classification (Yadav [0026]). 

6.	 Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 2008/0155373 hereinafter referred to as Friedman) in view of Connolly et al. (US 2008/0285443 hereinafter referred to as Connolly), and further in view of Pedersen et al. (US 2015/0124976 hereinafter referred to as Pedersen). 

Regarding claims 9 and 21, the combination of Friedman and Connolly teaches all the limitations of claim 1.
Friedman and Connolly do not teach:
“wherein the LQEC is configured to predict the link guilty measure by analyzing, over time, at least one setting of the circuitry of the receiver, selected from among: 15a gain of a Clock Data Recovery (CDR) circuit; a bandwidth of the CDR circuit; a response of an analog equalization filter; a setting of an Analog to Digital Converter (ADC) ; tap values of a digital equalizer; 20an Automatic Cain Control (AGC) setting; and a slicer threshold”
Pedersen teaches:
“wherein the LQEC is configured to predict the link guilty measure by analyzing, over time, at least one setting of the circuitry of the receiver, selected from among: 15a gain of a Clock Data Recovery (CDR) circuit; a bandwidth of the CDR circuit; a response of an analog equalization filter; a setting of an Analog to Digital Converter (ADC) ; tap values of a digital equalizer; 20an Automatic Cain Control (AGC) setting (Pedersen [0026], teaches estimating link quality measure  based on gain-settings of receiver of automatic gain control (AGC) of receiving device to achieve a predefined signal to noise ration or bit error rate (BER)) ; and a slicer threshold”
Friedman, Connolly and Pederson teaches link performance determination process. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Friedman and Connolly to use gain-setting (e.g. automatic gain control (AGC) of receiving device to measure link quality as disclosed by Pederson, such feature is efficient to achieve a predefined signal to noise ratio or bit error rate (BER) of the received signal (Pederson [0026]). 
5
7.	 Claims 10-12 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 2008/0155373 hereinafter referred to as Friedman) in view of Connolly et al. (US 2008/0285443 hereinafter referred to as Connolly), and further in view of Lesartre et al. (US 2016/0328356 hereinafter referred to as Lesartre). 

Regarding claims 10 and 22, the combination of Friedman and Connolly teaches all the limitations of claims 1and 13.
Friedman and Connolly do not teach:
“further comprising: one or more additional receivers configured to receive, process and demodulate one or more additional 25signals over one or more additional links; and one or more additional LQECs configured to predict one or more additional link quality measures for communication over the one or more additional links based on analysis of the link quality measures of the one or more additional 30links.”
Lesartre teaches:
“further comprising: one or more additional receivers configured to receive, process and demodulate one or more additional 25signals over one or more additional links” (Lesartre [0026], teaches a SerDes which is integrated circuit comprising a receiver for receiving serialized data over a link and to deserialize and transmit the data. See Fig. 1 for additional details). 
“and one or more additional LQECs configured to predict one or more additional link quality measures for communication over the one or more additional links based on analysis of the link quality measures of the one or more additional 30links.” (Lesartre [0031], plurality of link controllers determine future bandwidth situation of plurality links based on current data traffic indication in order to take an appropriate action). 
 Friedman, Connolly and Lesartre teaches link performance determination process. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Friedman and Connolly to include receiver to deserializer side of the SerDes for deserializing data, and plurality integrated circuit controllers to monitor links performance as disclosed by Lesartre, such inclusion is improves data transmission process on an integrated circuit by monitoring the links performance, and by taking necessary actions (Lesartre [0031]). Furthermore, Serializer/Deserailer (SerDes) device is efficient to provide high levels bandwidth in low power communication systems (Lesartre [0011]). 

Regarding claims 11 and 23, the combination of Friedman, Connolly and Lesartre teaches all the limitations of claims 10 and 22.
Friedman and Connolly do not teach 
“further comprising a processor configured to calculate a system-level health metric for a network system, or part of the network system, based on the link quality measure and the one or more additional Link quality measures and to govern traffic distribution responsively to the calculated system-level health metric.” 
Lesartre teaches:
“further comprising a processor configured to calculate a system-level health metric for a network system, or part of the network system, based on the link quality measure and the one or more additional Link quality measures and to govern traffic distribution responsively to the calculated system-level health metric.” (Lesartre [0037] Fig. 1, determining network condition for facilitating network traffic based on the determined network condition (i.e., system level health metric) of serial link lanes, wherein the network condition is determined based on increased data traffic and decreased data traffic between integrated circuits. The serial link connect the two integrated circuits).  
Friedman, Connolly and Lesartre teaches link performance determination process. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Friedman and Connolly to detect plurality of network conditions of serial link of lanes between integrated circuits as disclosed by Lesartre, such feature increase bandwidth efficiency by taking necessary action based on the detected network conditions on the serial link (Lesartre [0037]). 

Regarding claims 12 and 24, the combination of Friedman and Connolly teaches all the limitations of claims 1 and 13.
Friedman and Connolly do not teach:
“wherein the receiver is disposed in a deseriaizer.”
Lesartre teaches:
“wherein the receiver is disposed in a deseriaizer.” (Lesartre [0026] and [0027], teaches revivers to deserialize received serialized data from corresponding transmitters in Serializer/Deserializer (SerDes) architecture).
Friedman, Connolly and Lesartre teaches link performance determination process. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Friedman and Connolly to include receivers in deserializer of SerDes architecture as disclosed by Lesartre, such SerDes architecture inclusion provide high level bandwidth in low power communication  system, and reduce number of connecting pins and quantity of transmission components when the SerDes is  implanted in data transmission system (Lesartre [0011]). 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references teach link performance optimization.
Gray et al. (US 6,178,448)
Tonietto et al. (US 2019/0028236)
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456                                                                                                                                                                                                        

/HANNAH S WANG/Primary Examiner, Art Unit 2456